                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           CASE NO. 1:18-cv-1022

 MONICA POUNCEY,

                        Plaintiff,

 v.                                                 DEFENDANTS’ NOTICE OF
                                                  INTENT TO FILE DISPOSITIVE
 GUILFORD COUNTY, MARTY                                    MOTION
 LAWING, in his official and individual
 capacities, HEMANT DESAI, in his
 official and individual capacities, and
 JEFFREY SOLOMON, in his official and
 individual capacities.

                          Defendants.


       NOW COMES Defendants Guilford County; Marty Lawing, in his official and

individual capacities; Hemant Desai, in his official and individual capacities; and Jeffrey

Solomon, in his official and individual capacities, by and through counsel, pursuant to

Local Civil Rule 56.1(a), and hereby respectfully provide notice of their intent to file a

dispositive motion in this matter.




      Case 1:18-cv-01022-WO-LPA Document 29 Filed 12/01/20 Page 1 of 3
Respectfully submitted, this the 1st day of December, 2020.

                           WOMBLE BOND DICKINSON (US) LLP

                           By:     /s/ James M. Powell
                                  James M. Powell
                                  N.C. State Bar No. 12521
                                  300 N. Greene Street, Suite 1900
                                  Greensboro, NC 27401
                                  Telephone: (336) 574-8081
                                  Facsimile: (336) 574-4561
                                  Email: Jimmy.Powell@wbd-us.com

                                  Attorney for Defendants Marty Lawing,
                                  Hemant Desai, and Jeffrey Solomon


                           GUILFORD COUNTY ATTORNEY’S OFFICE

                           By:    /s/ Taniya D. Reaves
                                  Taniya D. Reaves
                                  N.C. State Bar No. 51791
                                  301 W. Market Street, Suite 301 (27401)
                                  Post Office Box 3427
                                  Greensboro, NC 27402
                                  Telephone: (336) 641-3852
                                  Facsimile: (336) 641-3642
                                  Email: treaves@guilfordcountync.gov


                                  /s/ J. Mark Payne
                                  J. Mark Payne
                                  N.C. State Bar No. 11046
                                  301 W. Market Street, Suite 301 (27401)
                                  Post Office Box 3427
                                  Greensboro, NC 27402
                                  Telephone: (336) 641-3852
                                  Facsimile: (336) 641-3642
                                  Email: mpayne@guilfordcountync.gov

                                  Attorneys for Defendant Guilford County



                                    2



Case 1:18-cv-01022-WO-LPA Document 29 Filed 12/01/20 Page 2 of 3
                             CERTIFICATE OF SERVICE

       I hereby certify that on this day, the foregoing DEFENDANTS’ NOTICE OF

INTENT TO FILE DISPOSITIVE MOTION was electronically filed with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to the

following:

        Wilson F. Fong
        Hensel Law, PLLC
        Post Office Box 39270
        Greensboro, NC 27438
        Telephone: (336) 218-6646
        Facsimile: (336) 218-6467
        E-mail: will.fong@hensellaw.com

        Attorney for Plaintiff



       This the 1st day of December, 2020.


                                 WOMBLE BOND DICKINSON (US) LLP

                                 By:    /s/ James M. Powell
                                        James M. Powell
                                        N.C. State Bar No. 12521
                                        300 N. Greene Street, Suite 1900
                                        Greensboro, NC 27401
                                        Telephone: (336) 574-8081
                                        Facsimile: (336) 574-4561
                                        Email: Jimmy.Powell@wbd-us.com

                                        Attorney for Individual Defendants Marty
                                        Lawing, Hemant Desai, and Jeffrey Solomon




                                             3

WBD (US) 50866009v1

       Case 1:18-cv-01022-WO-LPA Document 29 Filed 12/01/20 Page 3 of 3
